DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,23,24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximates” in claim 4 is a relative term which renders the claim indefinite. The term “approximates” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not understood what the “interaction” is because there is no specific shape, size, diameter, etc. to define what is meant by “approximate” so one does not know if engagement is required.
Claims 23,24 recite the limitation "inner graft" in line 1 of the claims.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,8,10-15,18,25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark et al. (WO 02/04039). Fig. 1 shows a device for the intravascular transplantation of cells (abstract) comprising:  (a) an outer graft 5, the outer graft comprising an inner lumen and an outer wall, wherein the outer graft comprises first and second terminal portions and a central expanded portion 8, the central portion having a greater inner cross-sectional area than the terminal portions; (b) an inner element 2, the inner element comprising an inner lumen and an outer wall; wherein the inner element comprises a cross-sectional size and shape along its entire length that allows the inner element to fit within the lumen of the outer graft; and wherein the inner element is configured for insertion into the inner lumen of the outer graft, and wherein when the inner element resides within the outer graft, a void 4 exists between all or a portion of the inner element and all or a portion of the outer graft page 5, lines 18,19. With respect to claim 2, please note the examiner is not giving any special definition to the term “graft” as the claim fails to define a particular material or structure. Thus since Stark et al. state (page 3, lines 10-12) the inner element is coupled with the body it can be construed to function as a graft. Regarding claim 8, the outer graft is configured for contacting the inner lumen of a vessel of the patient, page 5, lines 17,18. Please note the device is fully capable of use in the vasculature, see page 3, line 3. With respect to claim 10, the inner lumen of the inner element is configured to allow fluid flow through the inner lumen as illustrated via arrow A in Fig. 1. It is noted that Stark et al. does disclose (page 1, lines 3,4, page 2, lines 20-23) organs and there vessels are within the scope of the invention, thus the device is capable of being inserted into the vasculature of a patient and would allow blood flow. Regarding claim 11, Stark did state (page 3, line 4) the inner element is penetrable, which can be construed to be permeable or semipermeable. Regarding claim 12, Stark does state (page 3, lines 4, 5) bioactive materials are penetrable through the inner element, thus it can be construed it will allow fluids, nutrients, peptides and/or proteins to pass between the inner lumen of the inner element into the void area between the outer graft and inner element. Regarding claim 13, Fig. 1 shows the inner element residing within the outer graft. Further Stark discloses (page 4, lines 2-4,10,18,19) there is a carrier material which will reside with the void between the inner element and outer graft. Regarding claims 14,15 Stark also discloses (page 2, lines 25-27, page 3, lines 27-29) the carrier material is provided with cargo in the form of cells and can be considered transplantable. With respect to claim 18, Stark discloses the carrier material can be a biocompatible polymer-based material, see page 4, lines 3,4,10. Regarding claim 25, Stark disclose (page 3, lines 1-4) the device could be used in a vasculature of a patient and thus involves implanting the intravascular delivery system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3,4 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (WO 02/04039). Stark et al. is explained as before but did not explicitly disclose lengths in comparison to one another or the relationship of the outer and inner elements. It must be noted that Stark states (page 2, lines 20-23, page 3, lines 24,25) the device is intended to permit fluid flow through the tubes. It would have been obvious to one of ordinary skill in the art to have the inner element extend from the first terminal portion of the outer graft to the second terminal portion of the outer graft for the device of Stark since it is common sense to have fluid of an organ to pass its normal pathway distance that the device of Stark inserted within the pathway would require the inner element extend from the terminal portions of the outer graft it is placed within. Regarding claim 4, as best understood, it can be construed that the inner element “approximates the inner cross-sectional area of the terminal portions” of the outer graft and the outer wall of the inner element and inner lumen of the outer graft clearly can be considered configured to interact for holding purposes as the surgically placed device would not function properly or the patient may have the apparatus separate if the device components where not held together. 

Claim(s) 5,21,23 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (WO 02/04039) in view of Rojo (WO 2006/069027). Stark et al. is explained supra. However, Stark et al. did not disclose the inner element is a stent. Rojo teaches (abstract) a stent is used with a container or space to be used together to deliver cells to the body for intravascular treatment. It would have been obvious to one of ordinary skill in the art to alternatively use a stent as taught by Rojo with the device of Stark et al. since substitution of one type of implantable conduit tube for another only involves routine skill in the art, see Rojo paragraph  52,59.  Regarding claim 21, Stark did not disclose the carrier material is a thermoresponsive polymer. However, Rojo did teach (paragraph 4) that drug/treatment delivery materials include the use of thermoresponsive polymers. It would have been obvious to one of ordinary skill in the art to alternatively use a thermoresponsive polymer as taught by Rojo for the carrier material in the device of Stark et al. since such a modification only involves routine skill in the art and would be variable dependent. With respect to claim 23, Stark et al. is explained as before and as mentioned for claim 11 the inner tube is permeable. However, Stark did not explicitly disclose the transplantable cells are of the type being islet cells. Rojo teaches the cells used with the stent can be islet cells. It would have been obvious to one of ordinary skill in treating pancreatic issues to use islet cells as taught by Rojo with the device of Stark et al. such that it enhances the treatment and provides suitable cells to assist in repairing the diseased organ. Further the inner tube is fully capable of being permeable to insulin. 
Claim(s) 24 is rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (WO 02/04039) in view of Kilpatrick et al. (7326238). Stark et al. is explained supra. However, Stark et al. did not disclose the inner lumen has endothelial cells adhered thereto. As best understood, claim 1 recites there is an outer graft. Kilpatrick et al. teach (see Fig. 11C, claim 1) a stent graft and the inner lumen has endothelial cells adhered thereto. It would have been obvious to one of ordinary skill in the art to use endothelial cells on the inner lumen as taught by Kilpatrick et al. with the device of Stark et al. since a surgeon would consider such a therapeutic treatment system because when treating the vascular vessels,  one wants to prevent clotting, Kilpatrick teaches endothelial cells prevent or shield the vessel from thrombosis, see col. 19, lines 32-37.
Claim(s) 16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (WO 02/04039) in view of Schorgl et al. (9205177). Stark et al. is explained as before but did not explicitly disclose the cells are of the type being stem cells and also the cargo can include a therapeutic agent such as an anticoagulant. Schorgl et al. teach (col. 1, lines 57-60, claims 8,23) that a stent can be used with graft material along with the inclusion of stem cells and possibly a therapeutic agent such as anticoagulant (thrombolytic). It would have been obvious to one of ordinary skill in the art to use stem cells as taught by Schorgl et al. and also to possibly include an anticoagulant also suggested by Schorgl with the device of Stark et al. such that improved tissue healing and response by the vessel to treat conditions, col. 5, lines 25-67.
Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (WO 02/04039) in view of Rojo (WO 2006/069027) as applied to claim 21 above, and further in view of Zhu et al. (WO 2016/183277). Stark et al. in view of Rojo is explained supra. However, Stark et al. as modified by Rojo did not discloses the carrier comprises poly(polyethyleneglycol citrate-co-N isopropylacrylamide. Zhu et al. teach (page 2, lines 10-25) that the carrier poly(polyethyleneglycol citrate-co-N isopropylacrylamide is used to enhance cell adhesion. It would have been obvious to one of ordinary skill in the art to use the carrier poly(polyethyleneglycol citrate-co-N isopropylacrylamide for use with cells as taught by Zhu et al. in the device of Stark et al. as modified with Rojo such that the cell proliferation is improved by the properties of the carrier and their linking capability.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-2727-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799